DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species b, claims 6, 12-14, in the reply filed on 07 April 2022 is acknowledged.
Claims 5, 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 April 2022.
Specification
The disclosure is objected to because of the following informalities: the specification lacks appropriate section headings and should be amended accordingly.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A METHOD FOR PRODUCING A NEURONALLY INDUCTIVE CULTIVATION MATRIX
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “nanodimesnioned” in line 6 and “microdimesnioned” in line 8, these appear to be typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the second period microstructure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skazik-Voogt (Fertigungsverfahren für das Tissue Engineering - Manufacturing process for tissue engineering) in view of Sasaki et al. (US 2017/0204366 A1).
Skazik-Voogt discloses a method for producing a matrix for cultivating biological cells and differentiating the biological cells into neuronal cells or neuronal tissue having of a base body made of biocompatible or biological polymer having a structured surface (title/abstract), the matrix having a first periodic microstructure made of parallel microdimensioned grooves (FIG. B, C, E), the method comprising: 
forming a structured surface on a tool by machining, wherein the first periodic microstructure and the periodic nanostructure embedded therein are formed (p. 2 § Process for producing large-area micro- and nano-structured surfaces), and
producing the structured surface on the base body made of biocompatible or biological polymer by: 
embossing of the polymer of the base body with the tool, wherein the matrix is obtained as the base body having a structured surface (p. 3 § Process for producing large-area micro- and nano-structured surfaces).
Skazik-Voogt does not appear to expressly disclose a second periodic structure made of parallel nanodimensioned grooves, the second periodic structure extending parallel to the first periodic microstructure and embedded into the parallel microdimensioned grooves of the first periodic microstructure.
However, Sasaki discloses a similar cell culture substrate (title/abstract) which includes a first periodic structure of parallel microdimensioned grooves and a second periodic structure of nanodimensioned grooves embedded into the micro-grooves (¶¶ 42+, 49+, FIG. 10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Skazik-Voogt to include the fine structure of Sasaki in order to improve the resulting culture matrix.
Regarding claim 13, Skazik-Voogt suggests collagen (p. 3). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Skazik-Voogt (Fertigungsverfahren für das Tissue Engineering - Manufacturing process for tissue engineering) in view of Sasaki et al. (US 2017/0204366 A1) as applied to claim 6 above, further in view of Gläbe et al. (Diamond machining of micro-optical components and structures)
Skazik-Voogt discloses a structural pattern was developed using a diamond cutting process, which has parallel microgrooves and a defined topography in the nanometer range (p. 2).
Skazik-Voogt does not appear to expressly disclose monocrystalline diamond with a tip radius of 10 µm or less. 
However, Gläbe discloses conventional monocrystalline diamond machining tools having tip radii down to 5 µm (pp. 2-3 § 2.2. Tools).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process Skazik-Voogt to include the tools of Gläbe, because such tools are conventional in diamond micromachining and would be used with expected results. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skazik-Voogt (Fertigungsverfahren für das Tissue Engineering - Manufacturing process for tissue engineering) in view of Sasaki et al. (US 2017/0204366 A1) as applied to claim 6 above, further in view of Tang et al. (Molding of Three-Dimensional Microstructures of Gels)
Skazik-Voogt does not appear to expressly disclose drying or curing before separating the tool.
However, Tang discloses processes for replica molding, microtransfer molding (íTM), and micromolding in capillaries (MIMIC) microstructures molded in collagen, gelatin, and agarose by contacting a stamp with gel precursor, gelled/cured, and the stamp removed (FIG. 1;  p. 1, 3rd ¶).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Skazik-Voogt to include the gelling of Tang, because such a step is necessary to ensure stable substrates with expected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Low; Hong Yee et al.
US 9427908 B2
KIRNER; Raoul et al.
US 20200348588 A1
Choudhury; Deepak et al.
US 20150284669 A1
McKee; Clayton et al.
US 20130211542 A1
Heilmann; Andreas et al.
US 10899044 B2
Evans et al.
"Structured", "Textured" or "Engineered" Surfaces
Vecchione et al.
Confined Gelatin Dehydration as a Viable Route To Go Beyond Micromilling Resolution and Miniaturize Biological Assays
Song et al.
Surface-Patterning of Nanocomposite Hydrogel Film by Direct Replica Molding and Subsequent Change in Pattern Size
Heamawatanachai et al.
Design and characterization of a PZT driven micromachining tool based on single-point tool tip geometry
Kim et al.
Hydrogels with an embossed surface: An all-in-one platform for mass production and culture of human adipose-derived stem cell spheroids
Selimović et al
Microscale Strategies for Generating Cell-Encapsulating Hydrogels


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742